Seabury, J. (dissenting).
I think that the fair inference from the testimony is that the defendant knew that the plaintiff was the owner of the demised premises and that the person who signed the lease as agent was the agent of the plaintiff. Under these circumstances, this ease does not come within the technical rule of the law of covenants declared in Henricus v. Englert, 137 N. Y. 488, and Schafer v. Henkel, 75 id. 378. If the lease had not been under seal, no obstacle would stand in the way of doing justice to the plaintiff and permittiug him to recover the amount to which he is unquestionably entitled. It appears from the record before us that the plaintiff’s agent had no authority to make the lease under seal. It seems to me to be attaching an undue importance to the seal to preclude the plaintiff from recovering in this action on account of it, when it was affixed to the lease without his authority. Justice Holmes, in discussing the early history of contract, does indeed point out that “ seals acquired such importance, that, for a time, a man was bound by his seal, although it was affixed without his consent.” Common Law, 272. It can hardly be claimed to-day that any such sanctity adheres to the seal. Tradition, doubtless, still ascribes to it an importance which it does not legally possess, *87and it continues to survive as a harmless and unnecessary embellishment upon many legal papers. To permit its unauthorized presence on a lease to bar the plaintiff’s right to recover upon the lease, when the defendant knew that the plaintiff was the owner of the demised premises, is to accord a deference to ritual and formalism which is not supported by reason.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment affirmed, with costs.